DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Request for Continued Examination filed 8/27/2021.  Claims 1-6 and 8-21 are pending.

Response to Arguments/Response to Amendments
2.  The prior 35 USC 112 rejection of the claims is withdrawn.  Applicant’s arguments regarding the prior 35 USC 103 rejections were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 103 rejections are withdrawn.  The new grounds of rejection set forth below are necessitated by amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, second to last line, there appears to be a missing word “to” after “search engine.” It is unclear whether the language “[to] be used…” and “to search…” is 
As to claim 18, see above for at least claim 1.  Furthermore, it is unclear whether the language “for display…” in the last paragraph is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the claim is unclear.  Additionally, it is unclear what is meant by “a query suggestions.”
The other independent claims contain similar issues as discussed above. 
As to claim 19, last line, it is unclear what is meant by “having a likelihood.”
Dependent claims depend from a rejected parent claim and may contain similar issues as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-3, 6, 8, 9, 13, 14, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atenasio (US 2007/0015119), hereinafter “Atenasio,” in view of Onnen et al. (US 9,338,594), hereinafter “Onnen,” and further in view of Nakamura (US 2008/0028429), hereinafter “Nakamura.”
As to claim 1, Atenasio teaches obtaining a user search query and associated map view data (e.g., [0050] et seq.);

Atenasio as applied above does not expressly teach identifying, by comparing the map view data to an index of country polygons, a set of country candidates.
However, as applied above, Atenasio teaches or suggest user map view data and use of polygons bounding the area (e.g., Atenasio, [0050] et seq.).  Atenasio also supports location information involving a country (e.g., fig. 2, [0039] et seq.).  Onnen teaches or suggests comparing to an index of country polygons to identify a set of location candidates that each indicate a country (e.g., col. 9, ll. 25-47).  As combined, the country or countries would be ones presented at least within and/or bounding the user map view, as applied above, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atenasio to implement the claimed subject matter.  The motivation would have been to efficiently find country location(s) to facilitate providing relevant results for any usage scenario such as international locations.
The combination as applied above would further teach or suggest obtaining a feature set generated by normalizing the set of place entities, the set of location labels, and the set of location candidates (e.g., Atenasio as applied above, [0038] et seq., [0089] et seq.; Onnen as applied above);
Ranking the set of country candidates using the feature set (e.g., Atenasio as applied above, [0079] et seq., Onnen as applied above);

However, Atenasio as applied above is drawn to finding location matches which include a country (e.g., fig. 2, [0039] et seq.) and ranking location matches (e.g., [0079] et seq.).  Nakamura teaches or suggests providing at least a top ranked country of a ranked set of countries (e.g., fig. 6, [0035] et seq., [0044] et seq.).  As combined, a ranked list of countries would be provided to a search engine (e.g., Atenasio as applied above) to be used with the search query to search for relevant information (e.g., Atenasio, [0035] et seq., corresponding to the selected country; Nakamura as applied above), as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atenasio and Onnen to implement the claimed subject matter.  The motivation would have been to facilitate searching and finding any desired information according to a preferred country, which improves relevance of results.
As to claim 2, the combination as applied above would further teach or suggest receiving the query from a user device (e.g., Atenasio as applied above, fig. 1, [0033] et seq.).
As to claim 3, the combination as applied above would further teach or suggest scanning the query for a token that matches an entity token in an index (e.g., Atenasio as applied above, [0051] et seq.).
As to claim 6, the combination as applied above would further teach or suggest wherein the map view data indicates coordinates that correspond with a plurality or corners of the map view (e.g., Atenasio as applied above, [0050] et seq.).
As to claim 8, the combination as applied above would further teach or suggest wherein the index of country polygons comprises an R-tree structure (e.g., Onnen as applied above, col. 9, l. 25 et seq.).
As to claim 9, the combination as applied above would further teach or suggest wherein normalizing the set of place entities, the set of location candidates, and the set of location labels comprises converting the set of place entities, the set of location candidates, and the set of location labels to one of a number, a number vector, or confidence score (e.g., Atenasio as applied above, [0039] et seq., [0089] et seq., longitude and latitude and/or mass, also strings teach or suggest number vectors).
Claim 13 is rejected based on similar reasoning as at least one of the above claims.  The combination as applied above would further teach or suggest identifying a user location and ranking using the user location (e.g., Atenasio [0079] et seq., [0050] et seq.).
Claims 14 and 16 are rejected based on similar reasoning as at least one of the above claims.
As to claim 17, the combination as applied above further teaches or suggests wherein the set of features are a normalized set of features (e.g., Atenasio as applied above).
Claim 18 is rejected based on similar reasoning as at least claim 1.  The combination as applied above would further teach or suggest providing for display query 
As to claim 21, the combination as applied above would further teach or suggest wherein the at least two top ranked countries of the ranked set of countries is validated by a user (e.g., Atenasio as applied above, Nakamura as applied above).
5.  Claims 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Atenasio, Onnen, Nakamura, and further in view of Gillespie et al. (US 10,229,680), hereinafter “Gillespie.”
As to claim 4, the combination as applied above does not expressly teach using conditional random fields to determine a probability that one or more tokens from the query corresponds with a pattern.
However, Gillespie teaches or suggests using conditional random fields to determine a probability that one or more tokens from the query corresponds with a pattern (e.g., Gillespie as applied above, col. 24, l. 50 et seq., col. 30, l. 10 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atenasio and Onnen to implement the claimed subject matter.  The motivation would have been to facilitate usage with a natural language understanding system, which would further improve usability and intelligence of the system.
As to claim 5, the combination as applied above would further teach or suggest identifying a user location (e.g., Atenasio as applied above) but does not expressly 
However, Gillespie teaches or suggests applying to a machine learned model to identify various intended information associated with a query (e.g., col. 29, l. 50 et seq., col. 2, l. 20 et seq.).  As combined, the user location would be applied to the machines learned model to identify countries intended in association with the query.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atenasio and Onnen to implement the claimed subject matter.  The motivation would have been to facilitate usage with a natural language understanding system, which would further improve usability and intelligence of the system.
Claim 15 is rejected based on similar reasoning as at least one of the above claims.
6.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atenasio, Onnen, Nakamura and further in view of Turtle et al. (US 2017/0060856), hereinafter “Turtle.”
As to claim 10, the combination as applied above teaches or suggests providing at least the top ranked country of the ranked set of countries to a search engine (e.g., Nakamura as applied above, Atenasio as applied above) but does not expressly teach executing a call to each geocoder associated with at least the top ranking country of the ranked set of countries.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atenasio, Onnen, and Nakamura to implement the claimed subject matter.  The motivation would have been to facilitate communicating with a computing system to perform effective and efficient location processing.
7.  Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atenasio, Onnen, Nakamura, and further in view of Christophe et al. (US 9,922,344), hereinafter “Christophe.”
As to claim 11, the combination as applied above teaches or suggests providing at least the top ranked country of the ranked set of countries to a search engine (e.g., Nakamura as applied above, Atenasio as applied above) but does not expressly teach providing candidate query rewrite suggestions for at least the top ranking country of the ranked set of countries.
However, as applied above, the combination identifies countries (e.g., Atenasio as applied above, Nakamura as applied above).  Christophe teaches or suggests providing for presentation a set of query rewrite suggestions (e.g., fig. 2, 7A).  As combined, the suggestions would be related to the set of countries likely intended (e.g., Atenasio as applied above, Nakamura as applied above), including suggestions for at least the top ranking country of the ranked set of countries, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atenasio, Onnen, and Nakamura to implement the 
As to claim 12, the combination as applied above does not expressly teach wherein at least the top ranking country of the ranked set of countries exceed a threshold of likelihood of being intended or exceed a similarity threshold of being intended.
However, the combination as applied above teach or suggest countries likely intended in association with a query (e.g., Atenasio as applied above, Nakamura as applied above).  Christophe teaches or suggests that exceed a threshold of likelihood of being intended or exceed a similarity threshold of being intended (e.g., col. 9, ll. 45-55, col. 12, ll. 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atenasio, Onnen, and Nakamura to implement the claimed subject matter.  The motivation would have been to use sufficiently relevant items for, e.g., improving the relevance of the query suggestions/search results.
As to claim 19, the combination as applied above does not expressly teach wherein the query suggestions of at least two top ranked countries have a likelihood exceeding a threshold.
However, the combination as applied above teach or suggest at least two top ranked suggested countries (e.g., Atenasio as applied above, Nakamura as applied above).  Christophe teaches or suggests that exceed a threshold of likelihood of being intended or exceed a similarity threshold of being intended (e.g., col. 9, ll. 45-55, col. 12, ll. 15-30).

As to claim 20, the combination as applied above does not expressly teach wherein the query suggestions are presented via a graphical user interface within a search results page or via a virtual assistant in an audio format.
However, Christophe teaches or suggests wherein query suggestions are presented via a graphical user interface within a search results page or via a virtual assistant in an audio format (e.g., Christophe as applied above, fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atenasio, Onnen, and Nakamura to implement the claimed subject matter.  The motivation would have been to facilitate presenting information in an intuitive and usable format.

Conclusion
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             9/11/2021